Citation Nr: 9924659	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury with burns to head and face.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
1997, the RO denied the claim of entitlement to service 
connection for residuals of a closed head injury with burns 
to the face and head.  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a closed head injury with burns to head and face is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for residuals of a closed 
head injury with burns to head and face is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims file shows that the veteran's service 
medical records are unavailable and presumed destroyed by a 
fire at the National Personnel Records Center in 1973.  The 
veteran reported in May 1996 that he did not have copies of 
any service medical records.  


On a statement dated in May 1996, the veteran reported that 
he was a member of a P51 fighter escort squadron stationed in 
England.  He wrote that sometime in February 1943, his plane 
was hit by anti-aircraft fire.  The veteran sustained a head 
injury and burns as a result of the incident and his 
subsequent ejection from the plane.  He was subsequently 
hospitalized in England and thereafter at Fort Sam Houston.  

Private treatment records from J. F. M., M.D., have been 
associated with the claims file.  On a treatment record dated 
in January 1995, it was noted that the veteran had a 
significant burn on his face when he was young which left him 
scarred, and he was also missing a right ear.  

Copies of some service personnel records have been associated 
with the claims file.  A discharge certificate dated in 
September 1942 showed that the veteran was released from duty 
as an enlisted man to accept an appointment as a Second 
Lieutenant in the Army of the United States.  He had attended 
Officer Candidate School for the Quartermaster Corps.  It was 
noted that he was a member of the 20th Army Air Corps Command 
who ferried aircraft overseas.  He had been awarded the 
European Theater Medal.  W. D. A. G. O. Form 53 has also been 
associated with the claims file.  It was noted on this form 
that the veteran entered active duty in January 1940 and was 
separated in January 1944.  His military occupation was 
listed as "Student Officer."  He did have foreign service 
during World War II.  

The report of an August 1996 VA miscellaneous neurological 
examination has been associated with the claims file.  It was 
noted that the veteran had memory problems.  Physical 
examination revealed that he had suffered facial burns in the 
past.  The facial burn scars were described as old.  The 
veteran informed the examiner that he had been injured in a 
plane crash in 1942 or 1943.  The pertinent impression from 
the examination was that the veteran had clear cut facial 
burns which were old, which occurred in World War II while he 
was escaping from a burning airplane.  

It was further noted that the veteran had normotensive 
hydrocephalus of the elderly which was verified by Magnetic 
Resonance Imaging.  It was the examiner's opinion that 
hydrocephalus of the elderly was a condition that may follow 
head trauma, even many years later, but it could also have 
idiopathic origins.  

A VA scars examination was also conducted in August 1996.  
The veteran reported that he had been shot down over the 
English Channel while piloting a P51 Mustang.  There was an 
engine fire, and as the veteran popped the canopy off his 
plane, he was burned in the face.  He reported that he was 
rescued in the English Channel and taken to an English 
hospital for three weeks of treatment.  He underwent skin 
grafting on the ears, lateral cheeks and neck.  The 
assessment from the examination was well healed scarring 
processes secondary to third degree burns experienced during 
World War II.  

A VA bones examination was conducted in September 1996.  The 
veteran reported that he had been in a plane crash in 1943 
wherein he sustained a head injury.  Physical examination 
revealed a one inch scar on the left frontal parietal area, 
which the veteran reported was the residual from his plane 
crash.  The pertinent impression from the examination was 
status post head injury in 1943.  

Correspondence dated in November 1996 from the National 
Personnel Records Center indicated that no service medical 
records of the veteran could be located.  It was noted that 
in order to make a search of alternative sources, the veteran 
would have to provide specific organizational assignments at 
the time of treatment or injury to include company, 
battalion, regiment, etc.  

A letter dated in November 1996 from J. F. M., M.D. has been 
associated with the claims file.  The doctor reported that he 
had been treating the veteran for over twelve years.  The 
veteran related as part of his medical history that he had 
served as a fighter pilot during World War II and received a 
head injury and facial burns as a result of his plane being 
shot down over the English Channel.  The doctor further noted 
that the veteran had been experiencing ataxia for several 
years "which could well be related to the head injury..."  

Correspondence dated in January 1997 from the National 
Personnel Records Center is of record.  It was noted that 
alternative records searched showed that the veteran was 
commissioned a Second Lieutenant in the Army of the United 
States, Quartermaster Corps in September 1942.  He underwent 
flight training from April 1943 to August 1943 in Illinois 
and Kansas.  The veteran was eliminated from further flight 
training in August 1943 and assigned to the Quartermaster 
Corps Officer Replacement Pool at Fort Lee Virginia.  He 
remained in that duty assignment until his release from 
active duty in January 1944.  

By correspondence dated in March 1997, the National Personnel 
Records Center informed the RO that a search of sick books 
for the Headquarters and Headquarters Squad, 49th B. F. T. 
Group from May 17, 1943 to November 16, 1943 failed to 
evidence any injury the veteran received or was treated for.  
It was further noted that the veteran had to provide a 
complete unit assignment at the time of the injury in order 
to search records of the 3rd and 5th Army Hospitals in 
Liverpool.  

The transcript of a June 1997 RO hearing is of record.  The 
veteran testified that he became a commissioned officer in 
June 1942 and was assigned to the Quartermaster's school.  He 
thereafter began flight training.  The veteran was unable to 
remember most details of his military service.  After 
completing flight training, he was sent overseas.  

The veteran testified that while flying a P-51, he was shot 
down over the English Channel in 1943 or 1944.  He was picked 
up by a British patrol boat.  He suffered facial burns as a 
result of his plane being shot down.  He initially was sent 
to a British hospital and shortly thereafter went to the 5th 
General Hospital located in London, England.  He was at that 
facility for approximately five months.  He could not 
remember where he was stationed when he was sent back to the 
United States.  He had been treated at Fort Sam Houston in 
1944.  He did not recall seeking any medical treatment 
immediately after his discharge from active duty.  He thought 
that he had been mailed a Purple Heart medal.  He did not 
know if he filed a disability claim immediately after his 
discharge.  

The veteran testified that he attempted to file a disability 
claim in 1955 but had an argument with a VA employee.  The VA 
employee informed the veteran that he made too much money to 
file a disability claim.  The employee also allegedly 
informed the veteran that he was going to destroy the 
veteran's records.  The veteran also sought help in the late 
1970's but he did not remember the details.  He never had any 
post-service surgery to his face.  The veteran's spouse noted 
that the veteran's service number has also been issued to 
someone in the Navy.  

On a report of contact dated in February 1998, it was noted 
that it was not unusual to have different servicemen with the 
same service number. 

On a form dated in February 1998 from the National Archives 
and Records Administration, it was noted that the veteran was 
awarded the European-African-Middle Eastern Campaign Medal 
and the World War II victory medal.  The document did not 
indicate that the veteran had been awarded the Purple Heart 
medal or any other medal denoting participation in combat.  

Criteria 

The threshold question that must be resolved with regard to a 
claim of entitlement to service connection is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  



The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the 
issues presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  


When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  

Where a combat veteran alleges he has an injury incurred in 
service, 38 U.S.C. § 1154(b) must be considered.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet.App. 563 (1996); Caluza v. Brown, 7 Vet.App. 498 
(1995).  38 U.S.C. § 1154 makes it clear that special 
considerations attend the cases of combat veterans.  These 
veterans may prove service connection by "satisfactory lay 
or other evidence" even in the absence of official records.  
In addition, the Secretary "shall resolve every reasonable 
doubt in favor of the veteran."  This evinces a strong 
intent to provide generously for the service-connected 
disabilities of combat veterans by liberalizing the methods 
of proof allowed.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds the claim of entitlement to service 
connection for residuals of a closed head injury with burns 
to head and face to be not well-grounded.  The veteran has 
claimed that he received head injuries including burns to the 
head and face when a P-51 fighter plane he was piloting was 
shot down.  However, there is no objective evidence of record 
showing that the veteran was injured during active duty.  

The veteran's service medical records are missing and 
presumed destroyed in the fire at the National Personnel 
Records Center in 1973.  Attempts were made to reconstruct 
the service medical records using alternative sources.  These 
attempts failed to document an incurrence of or treatment for 
an in-service head injury or burns to the head and face.  The 
Board notes the veteran was informed that he had to provide 
additional information regarding the unit he was assigned to 
when he was shot down, and during the subsequent 
hospitalizations claimed in order to further search medical 
records.  The veteran has not provided the requested 
information.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  

In February 1998, the National Archives and Records 
Administration reported that the veteran was awarded the 
European-African-Middle Eastern Campaign Medal and the World 
War II victory medal.  There is no evidence, however, showing 
the veteran was awarded the Purple Heart medal or other 
awards or decorations denoting participation in combat.  The 
presumptions accorded a combat veteran under 38 U.S.C. § 1154 
are not applicable in this veteran's case.  

There is no evidence showing that the veteran ever served as 
a pilot.  While the discharge certificate dated in September 
1942 showed that he had been assigned to the Army Air Corps 
Command at one time, correspondence dated in January 1997 
from the National Personnel Records Center demonstrated that 
the veteran began, but did not complete flight training 
between April 1943 and August 1943 while on active duty.  
Instead, he was reassigned for quartermaster training.

On VA examinations conducted in August and September 1996, 
the examiners reported that the veteran had evidence of burns 
and a head injury as a result of an airplane crash in 1943.  
Furthermore, J. F. M., M.D., a private physician has opined 
that the veteran had residuals of a head injury that may be 
due to an in-service plane crash.  These opinions of the 
etiology of the residuals of a closed head injury with burns 
to head and face were based on the veteran's self-reported 
history and not on a review of service medical records.  
Medical evidence that relies on history provided by the 
veteran is not probative.  

The Court has made clear that medical opinions based on a 
history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  As stated by the Court, "[a]n opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 561 (1993)

The Board has placed reduced probative value on the veteran's 
testimony and allegations as to the incurrence of his 
residuals of a closed head injury with burns to head and 
face.  The August 1996 report of the VA miscellaneous 
neurological examination included a notation that the veteran 
had memory problems.  At the RO hearing, the veteran was 
vague and uncertain about the details and dates surrounding 
his military service.  His assertion that he flew combat 
missions in a fighter aircraft is contradicted by alternative 
sources researched by the National Personnel Records Center 
showing that he did not complete flight training.  

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

As the veteran has not a submitted well grounded claim of 
entitlement to service connection for residuals of a closed 
head injury with burns to head and face, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a closed 
head injury with burns to head and face, the appeal is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

